NUMBER 13-19-00052-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ELTON WAYNE HOLMES,                                                              Appellant,

                                              v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 117th District Court
                           of Nueces County, Texas.



                      ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant's fourth unopposed motion for

extension of time to file the brief. Appellant’s brief was originally due to be filed on October

24, 2019, and this Court previously granted appellant three extensions for the filing of

appellant’s brief in this cause.
       The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fourth motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's fourth motion for extension of time to file the brief is GRANTED, and

the Honorable Sandra A. Eastwood, counsel for appellant, is ORDERED to file the

appellate brief with this Court on or before February 21, 2020. No further extensions will

be granted in this matter absent exigent circumstances. If counsel fails to file the brief

within the specified period of time, the Court will act appropriately to ensure that

appellant's rights are protected. TEX. R. APP. P. 38.8(b)(4).

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of January, 2020.




                                               2